Robinson, J.
(concurring). This is an appeal from a judgment for the specific performance of an alleged contract -to sell and convey *578to the plaintiff a quarter section of land in Renville county. There is no just claim that any payment or tender of payment has ever been made to the defendant. The alleged agreement is all in letters which fail to show a completed contract by a letter dated St. Paul, March 23, 1916. Defendant invited plaintiff to make an offer for the land. By letter of April 7, defendant offers to accept $3,200, payable $250 when the deal is closed and $250 a year after 1916, with interest at 6 per cent. By letter of April 14, plaintiff writes defendant: “I have your letter of the 7th inst., and agree to pay you said price as per terms stated in your letter and inclose you chock $10 in part payment. I ask you to have the contract executed and sent to me in duplicate form. I will sign same and return copy to you with $250 due on first payment.”
The writing of this letter did not complete a contract or tender performance of the same. It was merely a modified offer to complete a contract on the terms stated in the letter. In answer by letter of April 17th defendant returned the check and called off the deal. The defendant had not offered to make and sign contracts for the sale of the land, and to send thorn in duplicate to plaintiff, and to receive his check in payment, of $10 or any sum. The offer of defendant was in legal effect to sign contracts .for the sale of the land on cash payment of $250 at St. Paul. Defendant would have acted the part of a mere simpleton had he made contracts and sent them to Renville county without first receiving the cash payment.
The letters show merely an attempt to bargain for the sale of the land. There is no showing of any completed contract. There is no showing of facts or circumstances which appeal to the conscience of the court or give the plaintiff any equity.
The statute is that specific performance cannot be enforced against a party to a contract in cases following:.
(1) If he has not received an adequate consideration for the contract," (2) if it is not as to him just and reasonable; (3) if his assent was obtained by any unfairness; (4) if his assent was given under the influence of mistake, misapprehension, or surprise.
In equity there is no property right more sacred than that of a man’s title to land. Hence on a bald or naked contract, when no payment has been made and no possession given, no man should be *579forced to sell or part with Ms title to land only on proof showing a just, equitable, aud considerate contract. There is no sucb proof in tbis case. There is some proof that at the time of writing the letters, defendant was advancing in the seventies, and that he was in feehle health, and that his letters were written inadvisedly. It needs no evidence to show the folly and imprudence ’ of an aged man selling a quarter section of good North Dakota land for $3,200 on cash payment of $250 and annual payments of $250.
The purchaser having once obtained possession of the land might use it for years and never make a second payment, and the cost of regaining the land might exceed the first payment. Such bald and improvident contracts do not appeal to equity, but in this case the proof failed to show the making of any contract.
Judgment reversed and action dismissed.